Case 1:19-cv-00871-TWP-TAB Document 17 Filed 05/14/20 Page 1 of 16 PageID #: 818




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

 KAREN D.,                                  )
                                            )
                            Plaintiff,      )
                                            )
                         v.                 )                         Case No. 1:19-cv-00871-TWP-TAB
                                            )
 ANDREW M. SAUL, Commissioner of the Social )
 Security Administration,                   )
                                            )
                            Defendant.      )

                                       ENTRY ON JUDICIAL REVIEW

       Plaintiff Karen D. 1 requests judicial review of the final decision of the Commissioner of the

 Social Security Administration (the "SSA"), denying her application for Disability Insurance

 Benefits ("DIB") under the Social Security Act. For the following reasons, the Court affirms the

 decision of the Commissioner.

                                  I.     PROCEDURAL BACKGROUND

          On August 14, 2015, Karen D. protectively filed her application for DIB, alleging a

 disability onset date of May 26, 2013. (Filing No. 5-2 at 19.) Her application was initially denied

 on September 26, 2015, (Filing No. 5-4 at 4), and upon reconsideration on November 19, 2015,

 (Filing No. 5-4 at 14). Administrative Law Judge Kevin Walker (the "ALJ") conducted a hearing

 on August 18, 2017, at which Karen D., represented by counsel, and a vocational expert ("VE"),

 appeared and testified. (Filing No. 5-2 at 37-63.) The ALJ issued a decision on February 27, 2018,

 concluding that Karen D. was not entitled to receive benefits. (Filing No. 5-2 at 16.) The Appeals



 1
  To protect the privacy interests of claimants for Social Security benefits, consistent with the recommendation of the
 Court Administration and Case Management Committee of the Administrative Office of the United States Courts, the
 Southern District of Indiana has opted to use only the first name and last initial of non-governmental parties in its
 Social Security judicial review opinions.
Case 1:19-cv-00871-TWP-TAB Document 17 Filed 05/14/20 Page 2 of 16 PageID #: 819




 Council denied review on January 7, 2019. (Filing No. 5-2 at 2.) On March 1, 2019, Karen D.

 timely filed this civil action, asking the Court pursuant to 42 U.S.C. § 405(g) to review the final

 decision of the Commissioner denying her benefits. (Filing No. 1.)

                                 II.     STANDARD OF REVIEW

         Under the Social Security Act, a claimant may be entitled to benefits only after she

 establishes that she is disabled. Disability is defined as the "inability to engage in any substantial

 gainful activity by reason of any medically determinable physical or mental impairment which can

 be expected to result in death or which has lasted or can be expected to last for a continuous period

 of not less than 12 months." 42 U.S.C. § 423(d)(1)(A). To be found disabled, a claimant must

 demonstrate that her physical or mental limitations prevent her from doing not only her previous

 work but any other kind of gainful employment which exists in the national economy, considering

 her age, education, and work experience. 42 U.S.C. § 423(d)(2)(A).

         The Commissioner employs a five-step sequential analysis to determine whether a claimant

 is disabled. At step one, if the claimant is engaged in substantial gainful activity, she is not disabled

 despite her medical condition and other factors. 20 C.F.R. § 404.1520(a)(4)(i). At step two, if the

 claimant does not have a "severe" impairment that also meets the durational requirement, she is

 not disabled. 20 C.F.R. § 404.1520(a)(4)(ii). A severe impairment is one that "significantly limits

 [a claimant's] physical or mental ability to do basic work activities." 20 C.F.R. § 404.1520(c). At

 step three, the Commissioner determines whether the claimant's impairment or combination of

 impairments meets or medically equals any impairment that appears in the Listing of Impairments,

 20 C.F.R. Part 404, Subpart P, Appendix 1, and whether the impairment meets the twelve-month

 duration requirement; if so, the claimant is deemed disabled. 20 C.F.R. § 404.1520(a)(4)(iii).




                                                    2
Case 1:19-cv-00871-TWP-TAB Document 17 Filed 05/14/20 Page 3 of 16 PageID #: 820




         If the claimant's impairments do not meet or medically equal one of the impairments on

 the Listing of Impairments, then her residual functional capacity will be assessed and used for the

 fourth and fifth steps. See 20 C.F.R. § 404.1520(a)(4)(iv)-(v). Residual functional capacity

 ("RFC") is the "maximum that a claimant can still do despite [her] mental and physical

 limitations."   Craft v. Astrue, 539 F.3d 668, 675-76 (7th Cir. 2008) (citing 20 C.F.R. §

 404.1545(a)(1); Social Security Ruling ("SSR") 96-8p). At step four, if the claimant is able to

 perform her past relevant work, she is not disabled. 20 C.F.R. § 404.1520(a)(4)(iv). At the fifth

 and final step, it must be determined whether the claimant can perform any other work, given her

 RFC and considering her age, education, and past work experience. 20 C.F.R. § 404.1520(a)(4)(v).

 The claimant is not disabled if she can perform any other work in the relevant economy.

         The combined effect of all the impairments of the claimant shall be considered throughout

 the disability determination process. 42 U.S.C. § 423(d)(2)(B). The burden of proof is on the

 claimant for the first four steps; it then shifts to the Commissioner for the fifth step. Young v. Sec'y

 of Health & Human Servs., 957 F.2d 386, 389 (7th Cir. 1992).

         When an applicant appeals an adverse benefits decision, this Court's role is limited to

 ensuring that the ALJ applied the correct legal standards and that substantial evidence exists for

 the ALJ's decision. Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004) (citation omitted). For

 the purpose of judicial review, "[s]ubstantial evidence is such relevant evidence as a reasonable

 mind might accept as adequate to support a conclusion." Id. (quotation omitted). Because the ALJ

 "is in the best position to determine the credibility of witnesses," Craft, 539 F.3d at 678, this Court

 must accord the ALJ's credibility determination "considerable deference," overturning it only if it

 is "patently wrong." Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006) (quotations

 omitted).



                                                    3
Case 1:19-cv-00871-TWP-TAB Document 17 Filed 05/14/20 Page 4 of 16 PageID #: 821




          If the ALJ committed no legal error and substantial evidence exists to support the ALJ's

 decision, the Court must affirm the denial of benefits. Barnett, 381 F.3d at 668. When an ALJ's

 decision is not supported by substantial evidence, a remand for further proceedings is typically the

 appropriate remedy. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An

 award of benefits "is appropriate only where all factual issues have been resolved and the record

 can yield but one supportable conclusion." Id. (citation omitted).

                                      III.     FACTUAL BACKGROUND

          Karen D. was 43 years of age at the time she alleged her disability began. (See Filing No.

 5-6 at 2.) She alleged that she could no longer work because of multiple sclerosis, depression,

 difficulty walking, standing, sitting, using her hands, and always being sleepy. (Filing No. 5-7 at

 6.) She has completed an eighteen-month college program in travel management. (Filing No. 5-

 2 at 42.) Karen D. has worked as a school cook and teacher's aide. 2 (Filing No. 5-7 at 7.)

          The ALJ followed the five-step sequential evaluation set forth by the SSA in 20 C.F.R. §

 404.1520(a)(4) and ultimately concluded that Karen D. was not disabled. (Filing No. 5-2 at 28-

 29.) The ALJ found that Karen D. last met the insured status requirements of the Social Security

 Act on December 31, 2016 (her date last insured or "DLI"). 3 (Filing No. 5-2 at 21.) At step one,

 the ALJ found that Karen D. had not engaged in substantial gainful activity 4 since May 26, 2013,




 2
  The relevant evidence of record is amply set forth in the parties’ briefs, as well as the ALJ’s decision and need not
 be repeated here. Specific facts relevant to the Court’s disposition of this case are discussed below.
 3
  Karen D. must prove the onset of disability on or before her DLI to be eligible for DIB. See Shideler v. Astrue, 688
 F.3d 308, 311 (7th Cir. 2012); see also 20 C.F.R. § 404.131. The ALJ’s subsequent findings were limited to the period
 at issue, beginning with the alleged disability onset date, May 26, 2013, through the DLI. (See, e.g., Filing No. 5-2 at
 21.)
 4
  Substantial gainful activity is defined as work activity that is both substantial (i.e., involves significant physical or
 mental activities) and gainful (i.e., work that is usually done for pay or profit, whether or not a profit is realized). 20
 C.F.R. § 404.1572(a).


                                                             4
Case 1:19-cv-00871-TWP-TAB Document 17 Filed 05/14/20 Page 5 of 16 PageID #: 822




 the alleged onset date. Id. At step two, the ALJ found that Karen D.'s severe impairments were

 multiple sclerosis and obesity. Id. At step three, the ALJ found that she did not have an impairment

 or combination of impairments that met or medically equaled the severity of one of the listed

 impairments. (Filing No. 5-2 at 23.) After step three but before step four, the ALJ concluded:

           After careful consideration of the entire record, the undersigned finds that, through
           the date last insured, the claimant had the residual functional capacity to perform
           sedentary work as defined in 20 CFR 404.1567(a) except she can lift and carry ten
           pounds occasionally and less than ten pounds frequently, and push and pull
           unlimited except for the weights indicated. She can stand up to fifteen minutes at
           one time and up two hours in an eight-hour workday, she can walk up to two hours
           and sit for eight hours in an eight hour workday. She can frequently reach, handle,
           finger and feel bilaterally. She can occasionally climb ramps and stairs but can
           never climb ladders, ropes or scaffolds. She can occasionally balance, stoop, kneel,
           crouch and crawl. She can have no exposure to concentrated wetness or vibration,
           and no exposure to unprotected heights or hazardous machinery. She cannot
           operate a commercial motor vehicle, but she can occasionally operate foot controls
           bilaterally.

 (Filing No. 5-2 at 23-24.) At step four, considering Karen D.’s RFC and the VE’s testimony, the

 ALJ concluded that Karen D. was incapable of performing her past relevant work as a cafeteria

 cook and cafeteria attendant. (Filing No. 5-2 at 27.) At step five, considering Karen D.'s age,

 education, work experience, and RFC, the ALJ concluded that Karen D. could have performed

 other work with jobs that existed in significant numbers in the national economy in representative

 occupations, such as a call out operator, telephone order clerk, and addresser. (Filing No. 5-2 at

 27-28.)

                                         IV.     DISCUSSION

           Karen D. raises two assignments of error, that the ALJ failed to: (1) present a complete

 picture of Karen D.'s RFC when getting testimony from the VE, and (2) complete a function-by-

 function assessment of Karen D.'s RFC, including by not making a determination whether the use

 of a cane and wheelchair were medically necessary. The Court will address the issues in turn.



                                                    5
Case 1:19-cv-00871-TWP-TAB Document 17 Filed 05/14/20 Page 6 of 16 PageID #: 823




 A.     RFC and Fatigue

        Karen D. contends that the ALJ failed to address her subjective reports of symptoms related

 to her multiple sclerosis, particularly severe fatigue, sleepiness, drowsiness, decreased energy, and

 the need to take a daily nap. (Filing No. 7 at 18.) She asserts that the ALJ failed to present a

 complete picture of her RFC when getting testimony from the VE in response to hypotheticals

 because relevant limitations were not included to account for her symptoms. (Filing No. 7 at 19.)

        Regardless of the basis, a hypothetical question posed by the ALJ to the VE "must fully set

 forth the claimant's impairments to the extent that they are supported by the medical evidence in

 the record." Herron v. Shalala, 19 F.3d 329, 337 (7th Cir. 1994); Indoranto v. Barnhart, 374 F.3d

 470, 473-74 (7th Cir. 2004) ("If the ALJ relies on testimony from a vocational expert, the

 hypothetical question he poses to the VE must incorporate all of the claimant's limitations

 supported by medical evidence in the record."); SSR 96-5p (S.S.A. July 2, 1996), 1996 WL

 374183, at *5 (RFC assessment "is based upon consideration of all relevant evidence in the case

 record, including medical evidence and relevant nonmedical evidence"); 20 C.F.R. § 404.1545.

 However, the ALJ need incorporate into hypotheticals only the impairments and limitations that

 the he finds credible. Simila v. Astrue, 573 F.3d 503, 521 (7th Cir. 2009). When assertions

 regarding symptoms cannot be verified by objective medical evidence alone, the ALJ must make

 a credibility determination concerning the claimant's subjective reports. Cole v. Colvin, 831 F.3d

 411, 412 (7th Cir. 2016). As noted in the standard of review section, an ALJ's credibility

 evaluation is given considerable deference. Reviewing courts examine whether a credibility

 determination was reasoned and supported; only when an ALJ's decision "lacks any explanation

 or support . . . will [the Court] declare it to be 'patently wrong.'" Elder v. Astrue, 529 F.3d 408,

 413-14 (7th Cir. 2008). "Credibility determinations will not be overturned unless they are clearly



                                                  6
Case 1:19-cv-00871-TWP-TAB Document 17 Filed 05/14/20 Page 7 of 16 PageID #: 824




 incorrect. As long as the ALJ's decision is supported by substantial and convincing evidence, it

 deserves this court's deference." Arnold v. Barnhart, 473 F.3d 816, 823 (7th Cir. 2007) (citations

 omitted).

        When describing her disability to the SSA and the psychological consultative examiner,

 Karen D. reported the need to nap during the day. (Filing No. 5-7 at 22; Filing No. 5-15 at 41.)

 The ALJ noted that Karen D. alleged disability, in part, because of fatigue related to her multiple

 sclerosis. (Filing No. 5-2 at 24.)

        However, the ALJ concluded that Karen D.'s statements concerning the intensity,

 persistence, and limiting effects of her symptoms were "not entirely consistent with the medical

 evidence and other evidence in the record for the reasons explained in this decision." Id. The ALJ

 explained, in part, that Karen D. "admitted on several occasions that she had good tolerance of

 treatment with good symptoms control on Tecfidera and Baclofen, and that she was stable with

 ability to do daily activities and enjoy family, friends and church activities (Ex. 18F/4, 8, 12; Ex.

 20F/8)." (Filing No. 5-2 at 25.) The Seventh Circuit has held that the ALJ may consider

 inconsistencies between the severity of symptoms reported in connection with the disability claim

 and those reported while seeking treatment. See Sienkiewicz v. Barnhart, 409 F.3d 798, 803-04

 (7th Cir. 2005). An ALJ is also permitted to consider the effectiveness of treatment in making his

 credibility determination. 20 C.F.R. § 404.1529(c)(3)(iv); see Lambert v. Berryhill, 896 F.3d 768,

 777 (7th Cir. 2018) (The ALJ's credibility determination relying on "good response" to treatment

 was not upheld because the finding was inconsistent with the record.).

        As quoted above, the ALJ supported his explanation with citation to the record.

 Concerning fatigue, on August 23, 2016, Karen D.'s treating provider noted:

        By report there is good compliance with treatment, good tolerance of treatment and
        good symptom control. Patient c/o mild fatigue. Reports her husband thinks she

                                                  7
Case 1:19-cv-00871-TWP-TAB Document 17 Filed 05/14/20 Page 8 of 16 PageID #: 825




        sleeps longer than she should each night (goes to bed at 10p and wakes at 8-9a).
        Reports she only sleeps this long because she no longer works and her body is used
        to it. Reports once she gets up she feels well and able to get some things done
        around the house.

 (Filing No. 5-17 at 6.) The need to sleep longer at night is not vocationally relevant because it

 would not interfere with her ability to perform a full-time work schedule. When asked to self-

 assess the presence of specific symptoms during the last two weeks, Karen D. also indicated "not

 at all" for "[f]eeling tired and having little energy." (Filing No. 5-17 at 10.) She also reported

 staying "active with friends, family and church activities." (Filing No. 5-17 at 12.) On June 22,

 2017, Karen D.'s treating neurologist for her multiple sclerosis noted "[t]he nine months since last

 seen have been 'fine,' with nothing suggesting attacks as has been true since starting Tecfidera for

 sure, but still a sense of overall low-grade progression." (Filing No. 5-18 at 9.) The specialist's

 impression at that time was "[r]elapsing-remitting multiple sclerosis, with a relatively stabilized

 course and examination on Tecfidera for the last three years. I think the Tecfidera is doing well

 by her and is taking away the relapsing quality, but there is still some insidious low-grade

 progression with slightly slower walking speed indicating progression." Id. The record evidence

 cited by the ALJ provided substantial support for his relevant credibility finding that Karen D. had

 reported to her providers that she had good response to treatment and good control of her fatigue

 symptoms.

        Karen D. also contends that the ALJ failed to appreciate that the activities of daily living

 he found supportive of his credibility finding could be performed at Karen D.'s own pace and

 according to her own schedule. (Filing No. 7 at 20-21.) The Seventh Circuit has "criticized ALJs

 for equating activities of daily living with an ability to work." Loveless v. Colvin, 810 F.3d 502,

 508 (7th Cir. 2016) (citations omitted). However, an ALJ may consider the claimant's "description

 of [her] daily activities in assessing whether [her] testimony about the effects of [her] impairments

                                                  8
Case 1:19-cv-00871-TWP-TAB Document 17 Filed 05/14/20 Page 9 of 16 PageID #: 826




 was credible or exaggerated." Id. (citing 20 C.F.R. § 404.1529(c)(3)(i) (explaining that agency

 will consider daily activities in evaluating severity of claimant’s symptoms); Pepper v. Colvin,

 712 F.3d 351, 369 (7th Cir. 2013) (agreeing with ALJ’s reasoning that claimant’s daily activities

 undermined her testimony about extent of her symptoms). Here, the ALJ explained:

        Regarding the claimant's activities of daily living, as noted above, she is able to
        attend to her own personal hygiene and grooming. She is able to prepare meals,
        perform household chores with breaks, shop, drive, and handle her financial affairs.
        In addition, she enjoys leisurely activities that include reading, watching television,
        playing games on the computer, and going out shopping and to the movies with
        family and friends. Accordingly, I find her daily activities are consistent with the
        ability to perform work according to the above residual functional capacity.

 (Filing No. 5-2 at 26 (citations omitted).) Taken literally, the ALJ's conclusion appears to equate

 Karen D.'s ability to perform activities of daily living with the ability to maintain the RFC assessed

 by the ALJ. Such a conclusion is contrary to law. As the ALJ notes, Karen D.'s reported ability

 to perform such activities was with breaks, which may exceed what is tolerated in the competitive

 economy.

        However, the Seventh Circuit has held that the ALJ's credibility determination need not be

 perfect to survive review according to the deferential standard. See McKinzey v. Astrue, 641 F.3d

 884, 890 (7th Cir. 2011) (upholding the ALJ's credibility determination despite finding

 "deficiencies" such that there was "some merit in two out of three of McKinzey's attacks" because

 the ALJ had cited to record evidence that suggested the claimant had exaggerated symptoms and

 limitations). As explained above, the ALJ relied on other relevant considerations and supported

 his conclusions with citation to substantial evidence.




                                                   9
Case 1:19-cv-00871-TWP-TAB Document 17 Filed 05/14/20 Page 10 of 16 PageID #: 827




           Moreover, beyond her reported need to take naps—which did not appear to be supported

  longitudinally based on her response to treatment 5—Karen D. has not developed how her fatigue

  would have specifically affected her ability to work. See Krell v. Saul, 931 F.3d 582, 586 n.1 (7th

  Cir. 2019) (perfunctory and undeveloped arguments are waived). Furthermore, there was no

  medical source statement assessing specific functional limitations, relevant or otherwise, which

  conflicted with the ALJ's RFC finding. The Seventh Circuit has held that “[w]hen no doctor’s

  opinion indicates greater limitations than those found by the ALJ, there is no error.” Dudley v.

  Berryhill, 773 F. App’x 838, 843 (7th Cir. 2019) (citing Rice v. Barnhart, 384 F.3d 363, 370 (7th

  Cir. 2004)).

           Accordingly, for all the reasons above, the Court does not find that the ALJ's credibility

  determination was patently wrong. The ALJ did not err in assessing an RFC that included only

  the limitations that he found credible concerning Karen D.'s fatigue.

  B.       Cane and Wheelchair

           Karen D.'s second assignment of error again attacks the ALJ's RFC finding, this time

  arguing that the ALJ did not: (1) adequately explain his findings by use of mandated function-by-

  function assessment, (Filing No. 7 at 22), (2) account for durational and distance limitations with

  Karen D.'s ability to walk when assessing her ability to perform a reduced range of work at the

  sedentary exertional level, (Filing No. 7 at 24), and (3) make a finding regarding the medical

  necessity of Karen D.'s use of a cane or wheelchair, (Filing No. 7 at 24-25).

           Much of the same analysis detailed by the Court along with the first assignment of error

  also applies to the second assignment of error. Again, there was no medical opinion that assessed



  5
    In addition to the evidence cited by the ALJ, detailed above, concerning the effects of fatigue on Karen D.'s ability
  to function during the day, the Court notes that when she was asked to describe her typical day for the ALJ during the
  hearing, Karen D. did not mention the need to nap. (Filing No. 5-2 at 52-54.)

                                                           10
Case 1:19-cv-00871-TWP-TAB Document 17 Filed 05/14/20 Page 11 of 16 PageID #: 828




  specific functional limitations that conflicted with the ALJ's relevant RFC findings concerning

  Karen D.'s ability to walk. The ALJ was again not required to include limitations in the RFC that

  he did not find credible. When asked during the hearing what precluded her from working, Karen

  D. testified that she had reduced stamina and could not stand for long periods, (Filing No. 5-2 at

  49), which she later clarified to mean more than fifteen minutes, (Filing No. 5-2 at 52). The ALJ

  credited such a limitation by including it in his RFC finding.

         The ALJ also cited substantial evidence that supported his implied RFC finding that no

  further limitations with Karen D.'s ability to walk were demonstrated. The ALJ explained that

  "physical therapy exams noted she was doing well with walking and stability and she was

  discharged having completed essentially all goals." (Filing No. 5-2 at 25 (citation omitted).) On

  July 7, 2015, Karen D. reported to her physical therapist that she was doing "well and ha[d] the

  confidence to walk the parking lot and now into [W]almart to shop." (Filing No. 5-12 at 32.) She

  reported no setbacks in the last month without physical therapy. Id. The discharge summary stated

  that she had "approximated the goals as established," specifically her goals to safely and

  independently ascend and descend stairs, get in and out of her car, rise from a seated position, and

  ambulate across uneven surfaces in her home were noted to have been completed. Id. The ALJ

  also noted that at the consultative examination in September 2015, Karen D. could "walk without

  assistive device down a hall, albeit at a slower pace, with a brace on the right knee due to right

  foot drop." (Filing No. 5-2 at 25 (citation omitted).) Regarding Karen D., the consultative

  examiner observed:

         She can walk without a cane down the hall (46') and with the cane she walks at a
         quicker pace. She has a true motion 4[-]point cane. When she walks[,] she keeps
         her knees straight and does not pick her feet up off the floor over an [sic] 1". She
         does wear a brace on her right knee due to dropped toes.




                                                  11
Case 1:19-cv-00871-TWP-TAB Document 17 Filed 05/14/20 Page 12 of 16 PageID #: 829




  (Filing No. 5-15 at 38.) As detailed above, Karen D. reported good control of her symptoms with

  her prescribed medication for her multiple sclerosis and increased tolerance with performance of

  activities.

          The ALJ did not separately address each of the seven exertional abilities. The Seventh

  Circuit has very recently joined "sister courts, however, in concluding that a decision lacking a

  seven-part function-by-function written account of the claimant's exertional capacity does not

  necessarily require remand." Jeske v. Saul, 955 F.3d 583, 596 (7th Cir. 2020) (citing Mascio v.

  Colvin, 780 F.3d 632, 635-36 (4th Cir. 2015); Hendron v. Colvin, 767 F.3d 951, 956-57 (10th Cir.

  2014); Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013) (per curiam); Bayliss v. Barnhart, 427

  F.3d 1211, 1217 (9th Cir. 2005); Depover v. Barnhart, 349 F.3d 563, 567-68 (8th Cir. 2003)). The

  Seventh Circuit explained that the role of reviewing courts is to verify that the ALJ's decision is

  supported by substantial evidence and addresses significant evidence and the functional limitations

  that such evidence supports. Jeske, 955 F.3d at 596. In the right set of circumstances, it can even

  be inferred without any discussion in the written decision that the ALJ did not credit a functional

  limitation based on a lack of evidentiary support. Id. However, the lack of explicit discussion

  does always run the risk that a reviewing court will conclude that a functional limitation was not

  considered. Id.

          Here, as detailed above, the ALJ mentioned that Karen D. had reported the use of a single-

  hand quad cane and that she had a slower walking pace when she did not use a cane. However,

  she demonstrated some ability to walk without a cane. Her pace increased with the cane and she

  was able to walk 46 feet with the cane during the consultative examination. The ALJ also noted

  that Karen D. "reported occasional use of a cane and/or wheelchair when places are a far distance

  and she wears a brace for drop foot, particularly when out walking a lot about three or four times



                                                  12
Case 1:19-cv-00871-TWP-TAB Document 17 Filed 05/14/20 Page 13 of 16 PageID #: 830




  a week." (Filing No. 5-2 at 24.) The Court does not conclude that the ALJ failed to consider Karen

  D.'s reported need to use ambulatory aids or her limitations with pace and stamina when walking.

         The ALJ did not directly address whether a cane or wheelchair was medically required,

  despite finding no relevant limitation in his RFC finding. The SSA’s own guidance provides that

  an "adjudicator must always consider the particular facts of a case" regarding the use of hand-held

  assistive devices. SSR 96-9p (S.S.A. July 2, 1996), 1996 WL 374185, at *7. The ruling explains:

         To find that a hand-held assistive device is medically required, there must be
         medical documentation establishing the need for a hand-held assistive device to aid
         in walking or standing, and describing the circumstances for which it is needed (i.e.,
         whether all the time, periodically, or only in certain situations; distance and terrain;
         and any other relevant information).

  Id.; see 20 C.F.R. § 402.35(b)(1) ("Social Security Rulings are binding on all components of the

  Social Security Administration."). Before addressing the lack of any consistent standard among

  the circuits as to the precise requirements of the medical documentation necessitated under the

  ruling, the Seventh Circuit has described the difference between evidence of use and necessity in

  Tripp v. Astrue, 489 F. App'x 951, 955 (7th Cir. 2012) (emphasis in original):

         In our view, the record adequately supports the finding of no medical necessity.
         The record is replete with references to Tripp's use of "crutches," "a crutch," or "a
         cane," but these mentions are traceable to his self-reports and to physicians'
         observations that he presented with an assistive device. Even the statement of Dr.
         Motiani, who in his letter to the state agency asserted matter-of-factly that Tripp
         “does need a crutch,” lacks the specificity necessary to determine whether this was
         the doctor's medical opinion or merely a restatement of what was told to him by
         Tripp.

         The ALJ's failure to explicitly address whether Karen D.'s hand-held quad-point cane was

  medically required is error in this case. As detailed above, the ALJ cited some evidence that Karen

  D. was able to progress with modest, independent ambulatory goals and she also demonstrated the

  ability to walk for some distance without the use of a cane. However, it is problematic that the

  decision nor record, including most notably the testimony of the VE, did not explore the

                                                   13
Case 1:19-cv-00871-TWP-TAB Document 17 Filed 05/14/20 Page 14 of 16 PageID #: 831




  ramifications of her reduced stamina and pace if she was not using a cane for ambulation in

  performance of the sedentary exertional jobs that the ALJ relied upon to deny her claim.

         However, the Court finds that error to be harmless. The Seventh Circuit has explained the

  standard by which error can be ignored by the Court:

         But administrative error may be harmless: we will not remand a case to the ALJ for
         further specification where we are convinced that the ALJ will reach the same
         result. Spiva v. Astrue, 628 F.3d 346, 353 (7th Cir.2010). That would be a waste
         of time and resources for both the Commissioner and the claimant. Thus, we look
         at the evidence in the record to see if we can predict with great confidence what the
         result on remand will be. We note (yet again, see Spiva, 628 F.3d at 353 and the
         critical discussion therein) that the harmless error standard is not, as the
         Commissioner and district court seem to believe, an exercise in rationalizing the
         ALJ's decision and substituting our own hypothetical explanations for the ALJ's
         inadequate articulation. We have already concluded that the ALJ erred. The
         question before us is now prospective—can we say with great confidence what the
         ALJ would do on remand—rather than retrospective.

  McKinzey, 641 F.3d at 892. Here, the VE testified that an individual that needed to use a cane to

  ambulate would still be able to perform the representative occupations utilized by the ALJ at step

  five. (Filing No. 5-2 at 61.)

         The Court does not find any harmful error raised by Karen D. The ALJ also did not directly

  address Karen D.'s potential need to use a wheelchair. However, the Court finds no evidence that

  the use of one would be needed to perform the representative occupations as a call out operator,

  telephone quotation clerk, and addresser. Karen D. used a wheelchair to get to her hearing and

  was asked by the ALJ about her need to use it. (Filing No. 5-2 at 54.) Karen D. testified that she

  was prescribed the wheelchair in 2015 after a fall but that she only used it when she needed to

  walk a "long distance," did not know how far she would need to walk, or it was a "really hot day."

  (Filing No. 5-2 at 54-55.)      The VE testified that the use of a wheelchair would be an

  accommodation for the jobs specified that would not be within competitive tolerances in the

  workforce. (Filing No. 5-2 at 61.) However, there is no indication that those jobs would require

                                                  14
Case 1:19-cv-00871-TWP-TAB Document 17 Filed 05/14/20 Page 15 of 16 PageID #: 832




  walking long distances or work exposed to high temperatures. Karen D.'s representative did not

  develop the record to demonstrate that those jobs could not be performed by an individual that

  needs to use a wheelchair in the limited circumstances that Karen D. testified she used one. Karen

  D.'s representative did not develop the record to demonstrate that the pace limitations she might

  have with a cane would preclude work in the representative occupations. Karen D. has also not

  developed her argument on appeal that her demonstrated limitations with ambulation conflict with

  the requirements of those jobs; she develops generally only that sedentary occupations require

  some ability to walk. (See Filing No. 7 at 24.) And again, no medical source of record has assessed

  specific functional limitations that conflict with the ALJ's RFC finding. Regarding her ability to

  ambulate, Karen D. reported to her treating neurologist more than six months after her DLI that

  "[t]here has been less stability, but no falling, and she still feels comfortable using her left-handed

  cane to walk and no need to advance to a walker." (Filing No. 5-18 at 9.) The record does not

  demonstrate a significant conflict between the evidence and the ALJ's RFC finding.

         Accordingly, the Court concludes that remand is not warranted based on the issues raised

  on appeal.

                                        V.      CONCLUSION

         "The standard for disability claims under the Social Security Act is stringent." Williams-

  Overstreet v. Astrue, 364 F. App'x 271, 274 (7th Cir. 2010). For the reasons stated above, the

  Court finds no legal basis to reverse the ALJ's decision. The final decision of the Commissioner

  is AFFIRMED. Karen D.'s appeal is DISMISSED.

         SO ORDERED.

  Date: 5/14/2020




                                                    15
Case 1:19-cv-00871-TWP-TAB Document 17 Filed 05/14/20 Page 16 of 16 PageID #: 833




  DISTRIBUTION:

  Kirsten Elaine Wold
  HANKEY LAW OFFICE
  kew@hankeylaw.com

  Brian J. Alesia
  OFFICE OF REGIONAL CHIEF COUNSEL FOR SOCIAL SECURITY
  brian.alesia@ssa.gov

  Lu Han
  SOCIAL SECURITY ADMINISTRATION
  lu.han@ssa.gov

  Julian Clifford Wierenga
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  julian.wierenga@usdoj.gov




                                       16
